DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/12/2022 is acknowledged.  The election of iron oxide as contrast material is also acknowledged.  Claims 1-21 are pending, of which claims 14-21 are withdrawn from consideration at this time as being directed to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims are directed to a contrast composite particle having a ratio between a long-term residual amount and a short-term residual amount (long-term residual amount/short-term residual amount) of less than 90%, wherein the long-term residual amount is an average of a contrast rate in cells after a lapse of 6 days and a contrast rate in cells of the same species after a lapse of 11 days and the short-term residual amount is a contrast rate in cells of the same species after a lapse of 2 days.  The language which recites (long-term residual amount/short term residual amount) in parentheses is confusing.  The meaning of the phrase is ambiguous because the long-term residual amount and short term residual amounts have been introduced and are later defined by the remainder of the claim language. It is unclear why this text is contained within parenthesis.  As such, the metes and bounds of the claims are not clearly set forth and the scope of the invention cannot be distinctly ascertained.  Clarification is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 6, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Margel (US 2012/0141380).
Margel discloses a nanoparticle consisting of a polymer which is a metal chelating agent coated with a magnetic metal oxide, wherein at least one active agent is covalently bound to the polymer.  Gelatin is within the scope of instantly claimed degradation accelerator.
The composite nanoparticles may be prepared by controlled nucleation of a magnetic metal oxide, e.g., iron oxide, onto a metal chelating polymer, e.g., gelatin, to which at least one active agent is covalently bound, wherein said polymer is dissolved in an aqueous solution, followed by stepwise growth of thin layers of the magnetic metal oxide films onto the polymer/metal oxide nuclei.
Surface analysis of gelatin/iron oxide magnetic composite nanoparticles prepared as described in Examples 1-2 demonstrated the presence of gelatin both within and on the surface of the nanoparticle.
Preferably, the size of the nanoparticles of the present invention is less than 300 nm, more preferably less than 100 nm (paragraphs 0043-0047).
A magnetic moment obtained at 10,000 Oe is ca. 41 emu g-1 (paragraph 0125).
With regard to the limitation wherein a ratio between a long-term residual amount and a short-term residual amount (long-term residual amount/short-term residual amount) of less than 90%, wherein the long-term residual amount is an average of a contrast rate in cells after a lapse of 6 days and a contrast rate in cells of the same species after a lapse of 11 days and the short-term residual amount is a contrast rate in cells of the same species after a lapse of 2 days, it is noted that the functional recitation does not distinguish over Margel.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.  In the instant case, the composite particles of Margel meet the structural limitations of the dependent claims.  Accordingly, the composite particles would necessarily feature the same functional properties.

Claim(s) 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheng et al. (US 2014/0044643).
Cheng discloses magnetic calcium phosphate particles. The particles comprise iron oxide and calcium phosphate. Furthermore, a polysaccharide coating such as chitosan may be present on the particles. The particles are less than or equal to 1,000 nm, are magnetic, and exhibit a positive charge in the range of lmVolts to 60 mVolts (paragraph 0009).  A calcium salt is within the scope of the instantly claimed degradation accelerator (see e.g. dependent claim 5).
The particles may be used as an imaging contrast agent (paragraph 0022).  The calcium hydroxide may be provided at a concentration of 0.001 to 48% by weight (% wt.), relative to the total weight of the solution, including all values and increments therein, such as 2.5% by wt (paragraph 0025).  With regard to claim 13, a chitosan coating (biodegradable) is within the scope of an outer edge of the particle covered with a degradation accelerator.
With regard to the limitation wherein a ratio between a long-term residual amount and a short-term residual amount (long-term residual amount/short-term residual amount) of less than 90%, wherein the long-term residual amount is an average of a contrast rate in cells after a lapse of 6 days and a contrast rate in cells of the same species after a lapse of 11 days and the short-term residual amount is a contrast rate in cells of the same species after a lapse of 2 days, as well as the magnetic moment at a given mass percentage, it is noted that the functional recitation does not distinguish over Cheng.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure or composition as that which is claimed, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  The “discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.”  See Atlas Power Co. v. Ireco Inc., 51 USPQ 2d 1943, 1947 (Fed. Cir. 1999).  Therefore, merely claiming a new use, new function, or new property, which is inherently present in the prior art does not make the claim patentable.  See In re Best, 195 USPQ 430, 433 (CCPA 1977), and MPEP § 2112.  In the instant case, the composite particles of Margel meet the structural limitations of the dependent claims.  Accordingly, the composite particles would necessarily feature the same functional properties.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Margel (US 2012/0141380).
Margel teaches a nanoparticle consisting of a polymer which is a metal chelating agent coated with a magnetic metal oxide, wherein at least one active agent is covalently bound to the polymer. 
The composite nanoparticles may be prepared by controlled nucleation of a magnetic metal oxide, e.g., iron oxide, onto a metal chelating polymer, e.g., gelatin, to which at least one active agent is covalently bound, wherein said polymer is dissolved in an aqueous solution, followed by stepwise growth of thin layers of the magnetic metal oxide films onto the polymer/metal oxide nuclei
Surface analysis of gelatin/iron oxide magnetic composite nanoparticles prepared as described in Examples 1-2 demonstrated the presence of gelatin both within and on the surface of the nanoparticle.
Preferably, the size of the nanoparticles of the present invention is less than 300 nm, more preferably less than 100 nm (paragraphs 0043-0047).
A magnetic moment obtained at 10,000 Oe is ca. 41 emu g-1 (paragraph 0125).
With regard to claim 8, Margel does not specifically recite the percentage by mass of the biodegradable substance.
While Margel does not specifically recite the percentage by mass of the biodegradable substance it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the proportion of iron oxide/gelatin from within the broad range of 5-95% of the total mass of components, as claimed.  In Example 1, Margel provides 10 mmol FeCl2 in an 80 ml aqueous solution containing 200 mg gelatin (Sigma), followed by NaNO2 solution (7 mmol/5 ml H2O). After a reaction time of 10 min, NaOH aqueous solution (1 N) was added up to pH 9.5. This procedure was repeated four times, or more, if larger particles were required. The formed magnetic nanoparticles were then washed from excess reagents using magnetic gradient columns.  In the instant case, the claimed particles comprise the same components, are produced in a similar way to that of the instant specification.  While Margel does not specifically recite the resulting mass fraction of iron oxide/gelatin, it would have been obvious to one of ordinary skill to optimize the proportion of components.  One would have been motivated to do so, with a reasonable expectation of success, because Margel suggests repeating various synthetic steps if larger particles are desired.  See Peterson, 315 F3d at 1330, 65 USPQd at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”).  Furthermore, differences in concentration or temperature will generally not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; or In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928. The examiner can normally be reached Monday-Friday, 8:30am - 12:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHS/

/Michael G. Hartley/           Supervisory Patent Examiner, Art Unit 1618